DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior art, Young et al. (US Patent Application Publication No. 2017/0139385)  and  WOLFE et al. (US 2013/0222406) combination fail to disclose or suggest one or more of the features of the independent claims 1 and 23.
In summary, Young discloses recipes may generally include various information about a food product such as the required ingredients to prepare the food product along with the quantities and proportions of each of the ingredients, the necessary equipment preferences for food products.
Wolfe teaches the food is Coffee/Chocolatey Think less milk chocolate candy and darker, slightly bitter, roasted coffee or cocoa beans.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in independent claim 23.
Specifically, the prior arts fail to teach a computing device comprising a processor, a memory, and a display, the computing device being configured to dynamically display an interactive graphical user interface, the memory storing instructions that cause the processor to perform operations comprising; receiving a first input via the interactive graphical user interface to guide a user in creating a chocolate recipe, in response to receiving the first input, displaying via the interactive graphical user interface a plurality of types of chocolate products and a prompt to select one of the types of chocolate products; receiving a second input including an entry of a desired type of chocolate product to be prepared; in response to the second input, displaying via the interactive graphical user interface a plurality of characteristics of the chocolate product; receiving a third input indicating a desired characteristic of the chocolate product; automatically generating a custom recipe based on the received inputs, the custom recipe comprising an amount for each of a plurality of ingredients, and a plurality of food preparation steps wherein the custom recipe instructs an automated food preparation machine to prepare the chocolate product. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-3, 5-15, 21-22 and 24-28 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171